RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2952-20

D.S.J.-S.,

          Plaintiff-Respondent,

v.

O.L.-A.,

     Defendant-Appellant.
_______________________

                   Submitted March 24, 2022 – Decided March 31, 2022

                   Before Judges Alvarez and Mawla.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FV-12-0832-20.

                   Law Office of Jordan B. Rickards, attorneys for
                   appellant (Jordan B. Rickards, on the brief).

                   Respondent has not filed a brief.

PER CURIAM

          Defendant O.L.-A. appeals from a May 21, 2021 order denying

reconsideration of an October 20, 2020 order denying his motion to vacate a
final restraining order (FRO) entered in favor of plaintiff D.S.J.-S., pursuant to

the Prevention of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35.

We reverse and remand for further proceedings consistent with this opinion.

      On November 1, 2019, plaintiff filed a domestic violence complaint

alleging defendant committed acts of assault, harassment, and terroristic threats.

Plaintiff was granted a temporary restraining order (TRO) and it was served on

defendant, who was in police custody. The matter was heard on November 14,

2019. The trial judge made no inquiry regarding defendant's whereabouts, and

instead questioned plaintiff. Plaintiff testified defendant was arrested on the

night of the incident. After hearing the testimony, the judge stated: "Again the

defendant has failed to appear here despite service and notice of today's

proceeding." He then made fact findings and entered the FRO.

      On May 5, 2020, defendant filed a motion to vacate the FRO. His attorney

certified defendant did not appear for the FRO hearing because he was detained

by Immigration and Customs Enforcement (ICE) and held in the Essex County

Correctional Facility on November 8, 2019, following his arrest. Defendant was

scheduled to appear for deportation proceedings on May 8, 2020. Counsel's

certification attached a November 4, 2019 ICE arrest warrant noting service on

defendant on November 8, 2019, along with a notice to appear before an


                                                                            A-2952-20
                                        2
immigration judge at a date yet to be scheduled. The notice corroborated

defendant's detention at the Essex County Jail as of November 8.

      Counsel further certified "[d]efendant did not voluntarily absent himself

from the [FRO] hearing, but was instead incarcerated at the time, and was not

produced to court, even though he was in a neighboring county's correctional

institution."     Defendant's motion sought to vacate the FRO to "have an

opportunity for a full and fair hearing for the [c]ourt to assess the credibility of

the witnesses and hear from [d]efendant as to whether a [FRO] should be issued

in this case." Plaintiff filed no opposition to the motion.

      On October 20, 2020, the trial judge denied the motion. The order noted

"[n]o supplemental certification has been received as to defendant's current

status" and found:

                Defendant was . . . properly served with notice of the
                November 14, 2019[] hearing. At the time of [the]
                hearing, plaintiff had no specific information beyond
                her awareness of defendant's arrest by immigration
                officials.   The current application provides no
                documentation as to defendant's incarceration.
                Moreover, no affirmative acts on the part of the
                defendant to advise of his location are referenced
                within the current application[] or known.

      Defendant filed a motion for reconsideration and provided a certification

from himself and his attorney. His attorney explained that following defendant's


                                                                              A-2952-20
                                          3
arrest, he appeared before a Criminal Part judge in Middlesex Vicinage who

denied the State's pre-trial detention motion. However, defendant was not

released and was instead transferred to ICE custody and taken to Essex County

Jail the same day. Counsel explained defendant was produced from Essex to

attend a pre-indictment conference before the Criminal Part judge in Middlesex

and was admitted to pre-trial intervention on February 19, 2020. He certified

defendant first learned about the FRO at the February hearing. In March 2020,

defendant requested release on bond from the immigration court judge, which

was denied. He "made several requests" of the Essex County Jail to inquire

whether he had a court proceeding in the Middlesex Family Part and was advised

there were no scheduled proceedings. Defendant remained in jail until his

removal proceeding on July 24, 2020, in which he prevailed, was granted lawful

permanent residence, and thereafter released.

      Defendant's certification mirrored his attorney's, adding that in March

2020 he contracted COVID-19 while in detention "and was subject to quarantine

within the facility" and "was restricted in [his] ability to contact . . . family, [his]

attorney or the [c]ourt."

      The trial judge denied the motion for reconsideration, finding:

             Counsel concedes that the initial motion "did not
             include evidence to supplement the argument that

                                                                                 A-2952-20
                                           4
     [defendant] was in custody at the time and therefore
     unable to appear before this [c]ourt for the [FRO]
     hearing." Counsel certifies that the [m]otion for
     [r]econsideration supplements the prior filing with
     "additional evidence."      Counsel does not argue,
     however, that such evidence was not reasonably
     available . . . at the time of the initial application to
     vacate. The additional evidence therefore cannot serve
     as a basis for reconsideration. Further . . . [d]efendant
     was personally served . . . with the [TRO,] which
     contained notice of the November 14, 2019 proceeding.
     No proofs of incarceration have ever been produced.

Defendant raises the following arguments on appeal:

     I.  THE DEFENDANT'S CONSTITUTIONAL
     AND STATUTORY RIGHTS WERE VIOLATED BY
     BEING INVOLUNTARILY TRIED IN ABSTENTIA
     WHILE HE WAS INCARCERATED.

           A.    The right to be present at trial, generally.

           B.    The right to be present at trial is applicable
           to [FRO] hearings.

           C.    The [d]efendant did not waive his right to
           be present at his [FRO] trial.

           D.    The [d]efendant could not appear at the
           hearing because he was incarcerated, and the
           court failed to produce him.

     II. THE TRIAL COURT ERRED BY NOT
     HOLDING A HEARING ONCE IT BECAME
     AWARE      OF     THE      DEFENDANT'S
     INCARCERATION DURING THE [FRO] HEARING.



                                                                  A-2952-20
                                 5
       An aggrieved party may seek reconsideration pursuant to Rule 4:49-2

where (1) the court based its decision on "a palpably incorrect or irrational

basis," (2) the court either failed to consider or "appreciate the significance of

probative, competent evidence[,]" or (3) the moving party is presenting "new or

additional information . . . which it could not have provided on the first

application . . . ." Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996)

(quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)). We

review the denial of a motion for reconsideration for an abuse of discretion. Id.

at 389.

       The policies and procedures for domestic violence cases were

promulgated by our Supreme Court in the New Jersey Domestic Violence

Procedures Manual. Sup. Ct. of N.J. & Att'y Gen. of N.J., State of New Jersey

Domestic Violence Procedures Manual (Oct. 9, 2008).1 Section 4.9 of the

manual governs procedure for final hearings and states: "Where the defendant

does not appear at the final hearing, and proof of service has been provided, the

court should proceed with the final hearing and may enter a final order in

default." Id. at § 4.9.8 (emphasis added).



1
    The manual may be found online at
    https://www.njcourts.gov/courts/assets/family/dvprcman.pdf.
                                                                            A-2952-20
                                        6
      We have stated: "Due process is a fundamental right accorded to both

parties under the PDVA." T.M.S. v. W.C.P., 450 N.J. Super. 499, 505 (App.

Div. 2017). The Supreme Court has held: "At a minimum, due process requires

that a party in a judicial hearing receive 'notice defining the issues and an

adequate opportunity to prepare and respond.'" J.D. v. M.D.F., 207 N.J. 458,

478 (2011) (quoting H.E.S. v. J.C.S., 175 N.J. 309, 321-22 (2003)).

      Pursuant to these principles, we are convinced the denial of defendant's

reconsideration motion was error. The judge focused on whether defendant's

counsel was able to provide additional evidence of defendant's inability to attend

the FRO hearing, while ignoring evidence already in the record, indicating he

should not have proceeded with the FRO default hearing in the first place.

Indeed, the FRO hearing transcript reveals no effort by the trial judge to

determine defendant's whereabouts after plaintiff informed him defendant was

arrested the night of the incident.

      Furthermore, the judge gave no weight to defense counsel's certification

on the motion to vacate the default detailing why defendant did not appear for

the FRO hearing and providing objective evidence of his detention by ICE.

Because the FRO was entered by default the judge was obliged to consider "'the

opening of [the] default judgment[] . . . with great liberality,' and . . . tolerate


                                                                              A-2952-20
                                         7
'every reasonable ground for indulgence . . . to the end that a just result is

reached.'" See Mancini v. Eds ex rel. N.J. Auto. Full Ins. Underwriting Ass'n,

132 N.J. 330, 334 (1993) (quoting Marder v. Realty Constr. Co., 84 N.J. Super.

313, 319 (App. Div. 1964)). The judge should have granted the motion for

reconsideration because his initial decision was palpably incorrect and failed to

"appreciate the significance of [the] probative, competent evidence[]" in the

record. Cummings, 295 N.J. Super. at 384 (quoting D'Atria, 242 N.J. Super. at

401).

        Although not raised on appeal, we are concerned by the way the judge

elicited testimony from plaintiff during the FRO hearing. The transcript shows

the judge read the complaint to plaintiff in a narrative fashion and, with few

exceptions, elicited "yes" or "no" answers from her. We appreciate the FRO

hearing occurred by default, but even in such instances the court should be

careful not to ask leading questions beyond those necessary to lay a foundation

for a parties' testimony. See N.J.R.E. 611(c); see also L.M.F. v. J.A.F., Jr., 421

N.J. Super. 523, 537 (App. Div. 2011) (noting the limitations on a trial judge's

authority to ask questions to elicit material facts on his or her own initiative).

We trust the hearing on remand will be conducted cognizant of these concerns.




                                                                            A-2952-20
                                        8
     The FRO is vacated and the TRO reinstated. The Family Part shall

conduct a new FRO hearing as soon as practicable.

     Reversed and remanded. We do not retain jurisdiction.




                                                                A-2952-20
                                     9